EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 24 May 2022.  Claims 1-17 are now pending.  The Examiner acknowledges the amendments to claims 1, 3, 4, 7 and 12, as well as the addition of claims 16 and 17.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

	At line 4 of claim 7, “a neonate” has been changed to --the neonate--. 
	At line 4 of claim 17, “includes first side” has been changed to --includes a first side--. 
	At line 5 of claim 17, “the longitudinal axis” has been changed to –the central axis--.

Reasons for Allowance
Claims 1-17 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-3, 16 and 17, while the prior art teaches a chamber configured to enclose a neonate within an interior space of the chamber, the chamber comprising: an outer wall that defines an outer boundary of the interior space; an inner wall that extends from the outer wall into the interior space such that the inner wall partially defines both a first portion of the interior space and a second portion of the interior space; a clamp positioned within the second portion, the clamp movable in a direction from one of the outer wall and the inner wall toward the other of the outer wall and the inner wall; and an actuator operably coupled to the clamp such that movement of the actuator moves the clamp in the direction, the prior art of record does not teach or fairly suggest a chamber configured to enclose a neonate within an interior space of the chamber as defined by Applicant, wherein the inner wall separates the first portion from the second portion.  
Regarding claims 4-6, while the prior art teaches a chamber configured to enclose a neonate within an interior space of the chamber, the chamber comprising: an outer wall that defines an outer boundary of the interior space; an inner wall that extends from the outer wall into the interior space such that the inner wall partially defines both a first portion of the interior space and a second portion of the interior space; a clamp positioned within the second portion, the clamp movable in a direction from one of the outer wall and the inner wall toward the other of the outer wall and the inner wall; and an actuator operably coupled to the clamp such that movement of the actuator moves the clamp in the direction, the prior art of record does not teach or fairly suggest a chamber configured to enclose a neonate within an interior space of the chamber as defined by Applicant, wherein the first portion defines a first maximum dimension measured from a first point on the outer wall to a second point on the outer wall, the second portion defines a second maximum dimension measured from the first point on the outer wall to a first point on the inner wall, and the first maximum dimension is greater than the second maximum dimension.
Regarding claims 7-15, while the prior art teaches a chamber configured to enclose a neonate within an interior space of the chamber, the chamber comprising: an outer wall that defines an outer boundary of the interior space; an inner wall  that extends from the outer wall into the interior space such that the inner wall  partially defines both a first portion of the interior space and a second portion of the interior space; a clamp positioned within the second portion, the clamp movable in a direction from one of the outer wall and the inner wall toward the other of the outer wall and the inner wall; and an actuator operably coupled to the clamp such that movement of the actuator handle moves the clamp in the direction, the prior art of record does not teach or fairly suggest a system configured to provide oxygen to the neonate, the system comprising: a cart including a housing that defines a housing interior space; a first fluid circuit including a source of a liquid, a pump configured to move the liquid from the source to the chamber, the pump further configured to move the liquid from the chamber to a reservoir; and a second fluid circuit including an oxygenator configured to transfer oxygen to the neonate; wherein the system defines a first configuration in which both the chamber and the oxygenator are positioned outside of the housing interior space, and the chamber is disconnected from the first fluid circuit and wherein the system defines a second configuration in which both the chamber and the oxygenator are positioned within the housing interior space, and the chamber is in fluid connection with the first fluid circuit.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791